Citation Nr: 1129189	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 11, 2011, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2011, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiological examination in October 2008 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 65 decibels in the Veteran's service-connected left ear, with speech recognition of 80 percent, corresponding to Level IV hearing.  Pure tone thresholds averaged 55 decibels in his service-connected right ear, with speech recognition of 88 percent, corresponding to Level II hearing.

2.  VA audiological examination in April 2011 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 65 decibels in the Veteran's service-connected left ear, with speech recognition of 68 percent, corresponding to Level V hearing.  Pure tone thresholds averaged 56 decibels in his service-connected right ear, with speech recognition of 82 percent, corresponding to Level IV hearing.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss, prior to April 11, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an increased rating in excess of 10 percent for bilateral hearing loss, from April 11, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a May 2008 letter, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been 

overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent hearing loss disability was worsened would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA records have been associated with the claims file, to the extent available, and he has not identified any pertinent private records.  All reasonably identified and available medical records have been secured.

The Veteran was afforded VA audiology examinations in October 2008 and April 2011 and the reports of those examinations are of record.

Specifically with respect to the hearing loss claim, the Board also finds the April 2011 VA examination is adequate for rating purposes.  The examiner essentially fulfilled the requirements by eliciting information from the Veteran concerning his medical history and conducted the necessary tests in accordance with standard medical practice and guidelines promulgated by the Secretary of Veterans' Affairs. See Martinak v. Nicholson, 21 Vet. App. 447 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the October 2008 examination may not be fully adequate, other evidence of record, including the Veteran's oral testimony during his January 2011 Board hearing, adequately addresses this issue.  Therefore, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak.

As noted above, in February 2011, the Board remanded the Veteran's case to the RO for further development that included obtaining his medical records from the VA medical centers (VAMCs) in Murfreesboro and Nashville, Tennessee, and scheduling the Veteran for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination regarding his hearing loss in April 2011 and VA medical records, dated from April 2010 to April 2011, were obtained.

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, VA medical records, VA examination reports, and personal hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran seeks an increased initial rating for his service-connected bilateral hearing loss.  During his January 2011 Board hearing, the Veteran said that he had VA-issued hearing aids, without which, he would be unable to hear anything (see hearing transcript at pages 3-4). 

This appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The record reflects that, in the October 2008 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation.

In October 2008, the Veteran underwent VA audiology examination.  He complained of having to look at a person to understand what was being said and had problems hearing in a noisy environment.  The Veteran said that his hearing problems affected his daily activities in that he could not hear individuals in another room.  Audiogram findings, in pure tone thresholds, in decibels (dB), were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
65
65
LEFT

40
65
70
85

The Veteran averaged a 55 dB loss for the right ear and a 65 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 88 percent in the right ear and 80 percent in the left ear.  This equates to a Level II hearing loss in the service-connected right ear and Level IV hearing in the service-connected right ear.  38 C.F.R. §§ 4.85, 4.86(a) (2010).  

On April 11, 2011, the Veteran underwent VA audiological examination.  He reported that he was not employed since 1979 but, when he worked, he sometimes misunderstood his boss and was reprimanded because he did not do what he was supposed to do.  He said that he never lost a job because of his hearing loss and did not stop working because of hearing problems.  The examiner stated that the Veteran's hearing loss had no effects on his usual daily activities and, further noted, that he successfully used VA-issued hearing aids.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
65
65
LEFT

40
65
70
85

The Veteran averaged a 56 dB loss for the right ear and a 65 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 82 percent in the right ear and 68 percent in the left ear.  This equates to a Level IV hearing loss in the service-connected right ear and Level V in the service-connected left ear.  38 C.F.R. §§ 4.85, 4.86(a).  

The Veteran's written and oral statements regarding the effect that his service-connected bilateral hearing loss has had on his life have been duly noted by the Board. In evaluating service-connected hearing impairment, however, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo- Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4.87.  The Board observes that certain "unusual patterns of hearing impairment", may be evaluated under 38 C.F.R. § 4.86.  "Unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The evidence of record indicates that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.

As noted above, the results of the October 2008 VA examination revealed a Level II hearing loss in the right ear and a Level IV in the left ear.  This corresponds to the noncompensable percent disability evaluation that was assigned prior to April 11, 2011. 

The results of the April 11, 2011 VA examination revealed Level IV hearing loss in the right ear and Level V hearing loss in the left ear, corresponding to the 10 percent disability evaluation assigned on and after that time.  There is no medical evidence of record that describes results of audiometric testing that would warrant a compensable rating for bilateral hearing loss prior to April 11, 2011, or would warrant a rating in excess of 10 percent on and after April 11, 2011.

Thus, the objective medical evidence does not demonstrate that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for an initial compensable rating prior to April 11, 2011 or a rating in excess of 10 percent thereafter.  There is no evidence that the examinations conducted by VA are inadequate for rating purposes.

The Board carefully considered the Veteran's contentions in this matter.  The Rating Schedule provides the criteria for rating the disabilities and assigning compensation benefits.  Again, the criteria encompass what is termed the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Here, the objective evidence is at the crux of the matter, and it provides no appropriate basis for granting compensation for the level of bilateral hearing loss currently shown prior to April 11, 2011, or for granting an increased rating on and after that date.

The Board has carefully reviewed the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased rating for the service-connected bilateral hearing loss.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record have not indicated that he is unemployable due to his bilateral hearing loss.


ORDER

An initial compensable rating for bilateral hearing loss prior to April 11, 2011, and a rating in excess of 10 percent thereafter, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


